Citation Nr: 1041622	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-31 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
thoracic spine scoliosis.

2.  Entitlement to an initial rating in excess of 10 percent for 
cervical strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from October 2001 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By 
that rating action, the RO granted service connection for 
thoracic spine scoliosis and cervical strain; initial 10 percent 
ratings were assigned for each disorder, effective April 16, 
2006--the date after the Veteran's separation from active 
service.  

By a July 2009 rating decision, the RO also granted service 
connection for right lower extremity radiculopathy; an initial 10 
percent rating was assigned from August 26, 2008. 

In April 2010, the Board remanded the claim for additional 
evidentiary development.   The case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the service-connected 
thoracic spine scoliosis has not been manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during a twelve month 
period.

2.  Throughout the entire appeal period, the serivce-connected 
cervical strain has not been manifested by limitation of flexion 
to 30 degrees with combined range of motion limited to 170 or 
less; muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; or incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during a twelve month period.
 
3.  There is no more than mild neurologic deficit of the right 
lower extremity.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial 
rating higher than 10 percent for thoracic spine scoliosis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5239, 5243 (2010).

2.  For the entire appeal period, the criteria for an initial 
rating higher than 10 percent for cervical strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, the Veteran's claims arise from an appeal of the 
initial evaluations following the grant of service connection for 
cervical and thoracic spine disabilities.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has assigned an initial 10 percent rating to the service-
connected thoracic spine scoliosis under Diagnostic Code 5239, 
the Diagnostic Code used to evaluate spondylolisthesis or 
segmental instability.  The Veteran's service-connected cervical 
strain has been assigned an initial 10 percent rating under 
Diagnostic Code 5237, the Diagnostic Code used to evaluate 
cervical strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Back 
disabilities other than intervertebral disc syndrome are 
evaluated under the general rating formula for rating diseases 
and injuries of the spine.  Id.

Under the general rating formula, a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine;

A 40 percent rating is warranted if there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, if there is 
favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine;

A 100 percent rating is warranted for ankylosis of the entire 
spine.  Id.

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  Note 2, General Rating Formula for Disease and Injuries 
of the Spine, 38 C.F.R. § 4.71a, Plate V (2010).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment. The United States 
Court of Appeals for Veterans Claims (Court) has instructed that 
in applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. (2009).

The Board has also considered whether an increased rating is 
warranted via application of Diagnostic Code 5243, concerning 
intervertebral disc syndrome. That code section provides that 
intervertebral disc syndrome may be rated under the general 
rating formula for diseases and injuries of the spine, outlined 
above, or it may also be rated on incapacitating episodes, 
depending on whichever method results in the higher evaluation 
when all service-connected disabilities are combined under 38 
C.F.R. § 4.25. The rating criteria for intervertebral disc 
syndrome based on incapacitating episodes provides that a 20 
percent rating applies for incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating applies where the evidence 
shows incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the last 12 months. A 60 
percent rating applies where evidence shows the incapacitating 
episodes have a total duration of at least 6 weeks during the 
past 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician."

Background

At a November 2006 fee-basis examination, the Veteran complained 
of daily pain and stiffness in his upper and lower back.  He 
reported that when he had pain, he could function with 
medication.  He denied any incapacitation.  He indicated that his 
functional impairment consisted of not being able to walk far.  
He was able to attend to all activities of daily living.  His 
usual occupation was that of an air traffic control officer.  He 
was not currently employed and his last date of employment was in 
April 2006.  

Physical examination of the cervical spine revealed no evidence 
of radiating pain on movement and no evidence of muscle spasm.  
There was no evidence of tenderness.  There was no ankylosis of 
the spine.  Forward flexion was to 45 degrees.  Extension was to 
45 degrees with pain at 45 degrees.  Right lateral flexion was to 
45 degrees.  Left lateral extension was to 45 degrees with pain 
at 45 degrees.  Right rotation was to 80 degrees.  Left rotation 
was to 80 degrees.  There was no evidence of any loss of motion 
of the spine with repetitive use due to pain, fatigue, weakness, 
lack of endurance or incoordination.  

Physical examination of the thoracolumbar spine revealed no 
evidence of radiating pain on movement.  Muscle spasm was absent.  
There was tenderness over the interscapular area midline and 
along the entire lumbar spine.  There was negative straight leg 
raising on the right and the left.  There was no ankylosis of the 
lumbar spine.  Forward flexion was to 85 degrees with pain at 70 
degrees.  Extension was to 30 degrees with pain at 30 degrees.  
Right lateral flexion was to 30 degrees with pain at 30 degrees.  
Left lateral flexion was to 30 degrees with pain at 30 degrees.  
Right rotation was to 30 degrees with pain at 30 degrees.  Left 
rotation was to 30 degrees with pain at 30 degrees.  There was no 
evidence of any loss of motion of the spine with repetitive use 
due to pain, fatigue, weakness, lack of endurance or 
incoordination.  

Inspection of the spine revealed normal head position with 
symmetry in appearance.  There was symmetry of spinal motion with 
abnormal curvatures of the spine of scoliosis to the left 
starting at around L3-4.  There were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root involvement.  
Gross examination of the joints and the muscles was within normal 
limits.  Neurological examination of the upper and lower 
extremities revealed that sensory and motor function were within 
normal limits, and that reflexes were normal.    

Treatment records dated from 2006 to 2007 were received from 
Prioux Chiropractic Center showing treatment for the Veteran's 
spine.  Such report consistently reflects complaints of low back 
pain but do not contain range of motion findings.

A November 2008 VA chiropractor note revealed complaints of sharp 
neck pain, as well as intermittent radiating pain in his mid-
back.  He denied any bowel or bladder incontinence.  Flexion of 
the low back was within normal limits.  There was minimal 
decrease with extension.  Side bending and rotation were both 
within normal limits; however, the Veteran reported dull low back 
pain.  Gait, station and coordination were normal and the Veteran 
was able to walk on his toes and heels.  Flexion of the cervical 
spine was within normal limits.  Extension was also within normal 
limits but the Veteran reported neck pain.  Rotation of the 
cervical spine was normal.  Side bending was minimally decreased 
with right neck pain on left bending.  Range of motion of the 
upper extremities was reported as good and no muscle atrophy was 
noted.  Jackson's test was positive right/left for neck pain down 
to lumbar spine.  Straight leg raise was negative bilaterally in 
the seated position and was positive at 80 degrees for gluteal 
pain and at 90 degrees for low back pain.   Sensory examination 
was normal in all extremities and reflexes were normal 
throughout.  Toes were downgoing and muscle tone was good.

In a July 2009 VA outpatient treatment report, the Veteran 
complained of progressively worsening low back pain with 
radiation to the lower extremities.  He described his discomfort 
as dull, squeezing, and stabbing pain, with some numbness and 
tingling from the groin area to the toes.  His discomfort was 
worsened by prolonged sitting, standing, bending, twisting and 
lifting.  He denied any loss of bowel or bladder movements.  He 
reported that he had been treated with chiropractic care which 
helped, and also had some physical therapy with minimal relief.  
Examination revealed active motion of the lumbar spine with pain 
at the end range.  There was discomfort along the left mid lumbar 
parapspinals.  There was some tenderness along the mid low and 
mid thoracic spine.

On VA examination in May 2009, it was noted that the Veteran did 
not wear a back brace.  He had pain but did not take medications 
for his symptoms.  He reported that he was employed as a licensed 
massage therapist and that he did not have any increase of back 
pain on the job.  He did not have to be on bedrest for his back 
pain.  He reported some increased limitation with repetitive use 
of his back.  He did not have incapacitating flare-ups of back 
pain.  Examination of the lumbar spine revealed some tenderness 
in the midline at L5-S1 and some tenderness over the sacrum.  
There was also some tenderness of the right sciatic notch.  
 
On VA examination in April 2010, the Veteran reported that he was 
employed as a massage therapist and security officer and that he 
was able to stand more than 30 minutes and walk a quarter of a 
mile.  He stated that he had pain on a daily basis but that he 
does not take any medication.  He did not use any adaptive 
equipment.  He denied any bowel or bladder incontinence.  He 
denied any hospitalization, surgery or re-injury.  He indicated 
that the pain was distracting and that it interfered with his 
sleep.  He did not use a neck or back brace.  He did not require 
physician-prescribed bed rest.  He has had no incapacitating 
episodes in the past year.  

Physical examination revealed a normal gait.  The Veteran walked 
with a normal heel strike and toe push-off.  No assistive devices 
were used.  He sat in a chair comfortably and stood without use 
of his arms to arise from a sitting position.  The thoracolumbar 
spine was normal in appearance.  He had a normal thoracic 
kyphosis and lumbar lordosis.  There was symmetry to the 
musculature of his back and spine and no scoliosis was evident on 
repeated examination for scoliosis.  There were no contractions 
of the back muscle and no muscle spasms but he had many areas of 
palpable tenderness that began at C5 and are paravertebral 
muscles along the spine all the way down to L4.  He was able to 
position himself on the examination table without discomfort or 
loss of coordination.  Forward flexion was to 70 degrees.  
Extension was to 10 degrees.  Left and right lateral flexions 
were to 30 degrees.  Left and right lateral rotations were to 15 
degrees.  The Veteran complained of pain at the endpoints of each 
of these movements.  There was negative straight leg raising, 
bilaterally.  There was no additional loss of range of motion due 
to pain, fatigue, weakness, lack of endurance or incoordination.  
Neurologically, deep tendon reflexes were 2+ in the left knee, 1+ 
in the right knee, and 2+ in the ankles.  Muscle strength was 5/5 
in both lower extremities and there was no evidence of quadriceps 
atrophy.  

Examination of the cervical spine revealed normal appearing 
alignments of the spine with relationship to the thoracic spine.  
There were no contractions of the cervical muscles and no muscle 
spasm, but there were areas of palpable tenderness throughout the 
paravertebral muscles of the cervical spine.  There were no 
postural abnormalities or fixed deformities of the spine.  
Forward flexion was to 45 degrees.  Extension was to 45 degrees.  
Right and left lateral flexion was to 30 degrees.  Left and right 
lateral rotations were to 60 degrees.  There was pain at the 
endpoint of each of these range of motion maneuvers.  There was 
no additional loss of range of motion due to pain, fatigue, 
weakness, lack of endurance or incoordination.

The diagnoses were mild chronic cervical spine strain and mild 
thoracic spine scoliosis.  The examiner noted that the scoliosis 
was not of clinical significance and that it was not associated 
with pain or functional limitation.  The examiner further noted 
that the functional mobility of the back and neck during flare-
ups seem to limit the Veteran's motion.  Neurologically, the 
Veteran had normal grip strength and the deep tendon reflexes in 
the elbows and wrists were 2+.

Analysis

Thoracic Spine
     
The Board finds that for the entire appeal period, the probative 
and competent medical evidence of record is against an initial 
rating in excess of 10 percent for the service-connected thoracic 
spine scoliosis.  Although the Veteran is diagnosed as having 
scoliosis of the thoracic spine, the April 2010 VA examiner 
reported that it did not have any clinical significance and that 
it was not associated with pain or functional limitations.  
Significantly, VA examinations in November 2006 and in April 2010 
revealed no evidence of muscle spasm.  Moreover, the clinical 
evidence of record does not show limitation of flexion of the 
Veteran's lumbar spine to 60 degrees or less, combined 
thoracolumbar motion of 120 degrees or less.  Thus, the 
preponderance of the competent and probative evidence of record 
is against a finding of an increased initial rating in excess of 
10 percent under Diagnostic Code 5239.

The General Rating Formula also directs that neurological 
manifestations of the spine should be rated separately from 
orthopedic manifestations.  Here, the RO has assigned a separate 
evaluation for right leg radiculopathy associated with the 
service-connected thoracic spine disability under Diagnostic Code 
8520.  (See February 2009 rating action).  Under that code 
section, a 20 percent rating would apply for moderate incomplete 
paralysis of the sciatic nerve.  However, the objective findings 
here, as detailed in pertinent part above, fail to show more than 
mild neurologic deficit.  Indeed, sensory and motor function was 
normal throughout the rating period on appeal.  Reflexes to 1+, 
and the positive straight leg raise reflect only mild 
abnormality.  Moreover, as to the left leg, the findings were 
essentially normal.  The single November 2008 finding of positive 
straight leg raise, standing alone, is not deemed sufficient 
pathology to enable a grant of service connection for a chronic 
neurologic disability of the left lower extremity.  
Furthermore, the Veteran has denied bowel or bladder impairment 
associated with his lumbar spine disability.  Thus, a separate 
rating for bowel or bladder impairment is not warranted.  Id.

The Board turns to the question of whether the Veteran is 
entitled to rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc syndrome 
(IDS), also known as degenerative disc disease (DDD).  IDS is to 
be evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25 (2010).  Under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, an increased initial rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months. Incapacitating episodes are 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In this case, the Veteran has not experienced any incapacitating 
episodes related to his thoracic spine disability.  In fact, he 
denied any incapacitating episodes relating to his back on VA 
examinations in November 2006, May 2009 and April 2010.  Indeed, 
the record does not demonstrate any incapacitating episodes 
requiring bed rest by a physician and treatment by a physician.  
Thus, a higher initial evaluation of 20 percent is not warranted 
under Diagnostic Code 5243.  

In considering the holding in DeLuca, the evidence of record does 
not establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are beyond that 
contemplated by the initial 10 percent evaluation.  Indeed, the 
examinations of record clearly indicated that there was no 
additional functional limitation beyond the stated findings with 
repetitive movement.



Cervical Strain

Similarly, the competent clinical evidence of record is against 
an initial evaluation in excess of 10 percent for the service-
connected cervical strain.  The clinical evidence of record does 
not show forward flexion of the cervical spine to between 15 and 
30 degrees, or combined range of motion of the cervical spine to 
less than 170 degrees, or severe muscle spasm guarding which 
results in abnormal spinal contour--criteria that is required for 
an initial 20 percent rating under Diagnostic Code 5237.  
Moreover, in reaching this conclusion, the Board has considered 
additional functional limitation due to factors such as pain and 
weakness.  However, in evaluating musculoskeletal disabilities, 
the Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See DeLuca, 8 Vet. App. 202, 206-07 (1995).  
Here, however,
the examinations of record clearly indicated that there was no 
additional functional limitation beyond the stated findings with 
repetitive movement.

Thus, the preponderance of the competent and probative evidence 
of record is against a finding of an increased initial 10 percent 
rating under this diagnostic code.  

In addition, there is no evidence of record that the Veteran's 
cervical spine disability has resulted incapacitating episodes.  
As noted above, the Veteran specifically denied any 
incapacitating episodes on VA examinations in November 2006, May 
2009 and April 2010.  Accordingly, the Board finds that he is not 
entitled to a rating higher than 10 percent based upon 
incapacitating episodes.

The Board also finds that separate ratings for other neurologic 
abnormalities are not warranted at this time for the cervical 
spine disability.  The Veteran has not complained of 
radiculopathy relating to his cervical spine.  Neurological 
examination of the upper extremities on VA examination in 
November 2006 revealed that sensory function was within normal 
limits.  A November 2008 VA chiropractor's note indicated an 
absence of atrophy in the upper extremities.  Furthermore, the 
Veteran has denied any bowel or bladder impairment.  Thus, there 
is no showing that the Veteran objectively manifests neurologic 
symptoms as a consequence of his service-connected cervical spine 
disability.

The Board also finds that there is no basis for the assignment of 
rating in excess of 10 percent for the cervical spine disability, 
based on consideration of any of the factors addressed in 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.

For all the foregoing reasons, the Board finds that there is no 
basis for staged ratings of the service-connected thoracic and 
cervical spine disorders pursuant to Fenderson.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against an assignment of higher ratings in the 
instant appeal, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorder, such as limitation of 
motion, and by association, loss of functionality due to pain and 
related factors.  Thus, the Board finds no evidence to indicate 
entitlement to referral for extraschedular consideration.  Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating higher than 10 percent for thoracic spine 
scoliosis is denied.

An initial rating higher than 10 percent for cervical strain is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


